Durham, C.J.
(concurring) — Our review of this important water rights case might have ended, without a decision on the merits, when Respondents moved to dismiss this appeal due to the failure of the Okanogan Wilderness League (OWL) to properly serve its petition for judicial review on the Town of Twisp (Twisp). We cannot fault Respondents for trying; the plain language of this court’s decision in Union Bay Preservation Coalition v. Cosmos Dev. & Admin. Corp., 127 Wn.2d 614, 902 P.2d 1247 (1995) would require dismissal. Yet the majority dodges Union Bay, holding that, due to an unidentified "conflict” between RCW 34.05.542(2) and former RCW 43.21B.190, Union Bay does not apply.5
I see no reason to pay lip service to Union Bay. Union Bay holds that service of process for judicial review under RCW 34.05.542(2) must be made upon the actual party of record and not the party’s attorney.6 Although Union Bay also suggests that a party’s technical noncompliance with the service of process statute divests the court of subject matter jurisdiction,7 this assertion is incorrect and should be rejected.
Union Bay’s motion to dismiss was filed in the trial court just one week after the petition for judicial review was improperly served on the parties’ attorneys.8 Because the defect was raised immediately after it occurred, Union *788Bay does not address whether a party may raise technical noncompliance with service of process for the first time on appeal. Twisp now invokes Union Bay, arguing that because the defect in service goes to subject matter jurisdiction, it may be raised in this court, despite Twisp’s failure to raise it before the Superior Court. Rather than distinguishing Union Bay, I would hold that a party’s technical noncompliance with the Administrative Procedures Act (APA) service of process statute (RCW 34.05) does not deprive the court of jurisdiction, and thus cannot be raised for the first time on appeal.9 To the extent that Union Bay suggests otherwise, it should be reversed.
Union Bay mischaracterized and therefore incorrectly applied the doctrine of subject matter jurisdiction. In general, subject matter jurisdiction is an "elementary prerequisite to the exercise of judicial power.”10 Where a court has no subject matter jurisdiction, the proceeding is void.11 A court’s lack of subject matter jurisdiction may be raised by a party or the court at any time in a legal proceeding.12
However, the character of subject matter jurisdiction differs in courts of general and limited jurisdiction. A court of general jurisdiction has subject matter jurisdiction where it has the authority to adjudicate the type of controversy or action.13 If the type of controversy is within the subject matter jurisdiction of a court, then all other defects or errors go to something other than subject matter jurisdiction.14
In contrast, the authority of a court of limited jurisdic*789tion is confined by the terms of its authorizing statute. When a statute creates a cause of action that otherwise would not exist, such as an appeal of an administrative decision, the Legislature confers limited jurisdiction on the courts. In that instance, as in Union Bay, the Superior Court is exercising appellate jurisdiction, derived solely from the statute. Because the Legislature confers jurisdiction, it may necessarily condition that grant and a court has no power to assume jurisdiction greater than that conveyed by the statute.15
Relying on the rationale that the Legislature may limit or condition a grant of limited jurisdiction, a line of Washington cases has held that compliance with statutory procedures is a condition affecting a grant of appellate jurisdiction to the Superior Court.16 Union Bay has applied this conception of limited subject matter jurisdiction to encompass incorrect service of process on a party’s attorney, rather than the party. This approach is overly formulaic and ill advised. To find its origins, one must follow this line of cases back to the Depression.
"A court of special, limited, or inferior jurisdiction must by its record show all essential or vital jurisdictional facts of its authority to act in the particular case, and in what respect it has jurisdiction. This rule also applies to jurisdiction over special statutory proceedings exercised in derogation of, or not according to, the course of the common law. So the necessary jurisdictional facts must affirmatively appear by aver*790ment and proof to bring the case within the jurisdiction of such court.” [17]
The rule states simply that all jurisdictional requirements must be met to empower a court of limited jurisdiction, but this still leaves open the issue of what is a jurisdictional requirement.
Unfortunately, Union Bay and its predecessors assume that the "necessary jurisdictional facts” refers to compliance with procedural rules.18 Normally, failure to comply with mandatory procedures may be grounds for dismissal if raised in time. But where procedural requirements are equated with jurisdictional necessities, a party’s technical failure to comply with a statutory procedure can be raised at any stage in the proceedings, even after a final judgment has been entered. A party’s ability to raise procedural defects at any time could result in abuse and cause a huge waste of judicial resources.
Allowing the issue of subject matter jurisdiction to be raised for the first time on appeal has enormous implications for the parties to a legal proceeding, the trial and appellate courts, and the proper functioning of a judicial system. If a case can be litigated for years in the trial court, briefed, argued, and considered first in an intermediate appellate court and subsequently in a supreme court, and after a decision on the merits by the supreme court the party who initially filed the suit or the supreme court itself can for the first time challenge the subject matter jurisdiction of [the] trial court and have the entire matter dismissed, the waste of private and public resources is enormous. Before this waste should be tolerated, an examination should be made to ascertain whether courts limit the exception [to the general rule against raising issues for the first time on appeal] to those *791matters that properly fall within the definition of subject matter jurisdiction[19]
Elevating procedural requirements to the level of jurisdictional imperative has little practical value and encourages trivial procedural errors to interfere with the court’s ability to do substantive justice. Apparently in recognition of this, we have shown remarkable agility in avoiding Union Bay’s unfortunate holding. In Continental Sports Corp. v. Department of Labor & Indus., 128 Wn.2d 594, 910 P.2d 1284 (1996), we distinguished Union Bay and held that service by private courier substantially complies with RCW 51.48.131 (appeals from assessments for industrial insurance taxes) even though we interpreted the statute to require service by regular United States mail. In Black v. Department of Labor & Indus., 131 Wn.2d 547, 933 P.2d 1025 (1997), we distinguished Union Bay again, holding that service of a notice of appeal on the assistant attorney general representing the Department of Labor and Industries substantially complied with RCW 51.52.110 even though the statute clearly required service on the director of the Department. Today the majority transparently avoids the clear application of Union Bay by citing to an unidentified "conflict” between RCW 34.05.542(2) and former RCW 43.21B.190.20 Not surprisingly, the majority is unable to identify what this conflict is or how it excuses parties from complying with the service of process requirements of RCW 34.05.542(2) in appeals from final decisions of the Pollution Control Hearings Board.
Not only has this court been unwilling to apply Union Bay in subsequent cases, but also Union Bay’s underlying rationale has been rejected in recent cases that narrowly define the term "subject matter jurisdiction” and avoid equating procedural requirements with jurisdictional *792necessities.21 These cases strictly construe subject matter jurisdiction and reflect the prudent approach that this court should adopt as the rule. The jurisdiction of a trial court exercising appellate authority should not rest on a party’s compliance with procedural technicalities. Where the Legislature confers jurisdiction to the courts, it may limit that grant. However, "if the legislature has shown no indication of its intention to limit jurisdiction, the act in question must be construed as imposing no limitation [on jurisdiction].”22 Such an indication may be found in the language of the statute or from the purpose of the procedural requirement.
The service of process requirement of RCW 34.05.542(2) states that "[a] petition for judicial review of an order shall be . . . served ... on all parties of record within thirty days . . . .” (Emphasis added.) Although this requirement is couched in mandatory language, that alone does not make it jurisdictional. Failure to comply with mandatory rules may divest a person of right to relief, but it does not divest the court of the ability to grant relief.23 When a party appeals to a court of limited jurisdiction, it must necessarily comply with all the rules necessary to perfect its appeal. Technical noncompliance with mandatory procedures may be grounds for dismissal if raised at the proper time. However, the noncompliance does not affect the court’s subject matter jurisdiction and thus such a defect cannot be raised for the first time on appeal. To allow a party to wave the banner of subject matter jurisdic*793tion and have a claim dismissed at any time, even after a final resolution, would misconstrue the doctrine of subject matter jurisdiction.
In this case, OWL failed to properly serve the parties of record. Had Twisp raised this procedural flaw earlier, dismissal may have been appropriate. However, Twisp waived its objection to imperfect service of process when it failed to raise the issue in the Superior Court. Because the service of process requirement of RCW 34.05.542(2) does not afiect subject matter jurisdiction, it cannot be raised for the first time on appeal. To the extent that Union Bay suggests otherwise, it should be overruled.
Talmadge, J., concurs with Durham, C.J.
Reconsideration denied January 21, 1998.

Majority at 776.


Union Bay Preservation Coalition v. Cosmos Dev. & Admin. Corp., 127 Wn.2d 614, 902 P.2d 1247 (1995).


The Union Bay majority noted that the respondent had argued that the failure to serve the party "deprived the Superior Court of subject matter jurisdiction.” Union Bay also states that compliance with RCW 34.05.542(2) is a "necessary condition for appellate jurisdiction.” Union Bay, 127 Wn.2d at 617. Union Bay quotes City of Seattle v. Public Employees Relations Comm’n, 116 Wn.2d 923, 809 P.2d 1377 (1991), which in turn cites Fay v. Northwest Airlines, Inc., 115 Wn.2d 194, 796 P.2d 412 (1990), for the proposition that compliance with procedural requirements is necessary to invoke the Superior Court’s "appellate jurisdiction.” Union Bay, 127 Wn.2d at 617-18. Finally, Union Bay concludes that the petitioner "did not perfect jurisdiction in the Superior Court.” Union Bay, 127 Wn.2d at 621.


Union Bay, 127 Wn.2d at 617.


RAP 2.5(a)(1).


 In re Adoption of Buehl, 87 Wn.2d 649, 655, 555 P.2d 1334 (1976).


In re Marriage of Ortiz, 108 Wn.2d 643, 649, 740 P.2d 843 (1987).


Bour v. Johnson, 80 Wn. App. 643, 646-47, 910 P.2d 548 (1996) (citing CR 12(h)(3)).


Marley v. Department of Labor & Indus., 125 Wn.2d 533, 539, 886 P.2d 189 (1994).


Marley, 125 Wn.2d at 539 (quoting Robert J. Martineau, Subject Matter Jurisdiction as a New Issue on Appeal: Reining in an Unruly Horse, 1988 BYU L. Rev. 1, 28).


See Prince v. Saginaw Logging Co., 197 Wash. 4, 20, 84 P.2d 397 (1938); see also 21 C.J.S. Courts § 12 (1990).


See, e.g., City of Seattle v. Public Employees Relations Comm’n, 116 Wn.2d 923, 809 P.2d 1377 (1991) (service of process on all parties within 30 days necessary for jurisdiction); Fay v. Northwest Airlines, Inc., 115 Wn.2d 194, 796 P.2d 412 (1990) (party must both file and serve notice within 30 days); Wiles v. Department of Labor & Indus., 34 Wn.2d 714, 209 P.2d 462 (1949) (existence of final order is a prerequisite to the Superior Court’s jurisdiction); MacVeigh v. Division of Unemployment Compensation, 19 Wn.2d 383, 142 P.2d 900 (1943) (failure to file notice of appeal with the superior court clerk considered jurisdictionally fatal); Nafus v. Department of Labor & Indus., 142 Wash. 48, 251 P. 877, 255 P. 148 (1927) (untimely appeal from a decision of the Department of Labor and Industries divests the court of jurisdiction).


Nafus v. Department of Labor & Indus., 142 Wash. at 51-52 (quoting 11 Cyc. 696).


Academic treatises clearly reject this approach: Subject matter jurisdiction "is not dependent on the existence of a good cause of action in [the] plaintiff in a cause pending before the court, or upon the sufficiency of the pleadings, the validity of the demand set forth in the complaint, or [the] plaintiff’s right to the relief demanded, the regularity of the proceedings, or the correctness of the decision rendered.” 21 C.J.S. Courts § 18 (1990) (footnotes omitted).


Robert J. Martineau, Subject Matter Jurisdiction as a New Issue on Appeal: Reining in an Unruly Horse, 1988 BYU L. Rev. 1, 3.


Majority at 776.


See State v. Moen, 129 Wn.2d 535, 545, 919 P.2d 69 (1996) (rejecting the argument that the trial court’s failure to comply with 60-day time limit on the entry of restitution orders deprived the court of subject matter jurisdiction to enter such an order); State v. Werner, 129 Wn.2d 485, 493, 918 P.2d 916 (1996) (rejecting the suggestion that the superior court lacked subject matter jurisdiction over a juvenile offender where the case was improperly captioned as an adult court case); Marley v. Department of Labor & Indus., 125 Wn.2d 533, 541, 886 P.2d 189 (1994) (rejecting the argument that errors in a decision of the Department of Labor and Industries affected the Department’s subject matter jurisdiction, thereby rendering its order void).


 21 C.J.S. Courts § 13(b) (1990) (footnotes omitted).


 21 C.J.S. Courts § 16 (1990).